Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 05/29/2020.  Claims 1-15 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 and 04/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 recites “computer readable recording medium;” The specification does not explicitly define as to what type of computer readable storage medium is claimed. 
On page 41 ¶00170, the specification states “….embodiments may be implemented with instructions stored in the non-transitory computer readable media…”. 
On page 41 ¶00171 the specification states “…the program may be stored in the non-transitory computer readable media…”

Broadly interpreted, a “computer-readable medium” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claims are directed to non-statutory subject matter. 
The Examiner respectfully suggests that the claims be amended to recite either “a non-transitory computer readable medium, or “a computer readable storage device” to make the claim statutory under 35 USC 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geis US Pub 20150326454.
1. With respect to independent claim 1, Geis teaches a method for controlling an electronic device using an artificial intelligence neural network model (see Geis figs.1-2 and ¶0030 neural network classification of peer profiles for data distribution), the method comprising: 
detect a peer); 
acquiring user information of the detected at least one user (see Geis figs.1 item 129, fig.2 and ¶0020 and ¶0024 determining a profile of the peer upon detection); 
determining a service to be provided to the detected at least one user based on the determined user mode and the user information (see Geis figs.1 item 129 and fig.2 and ¶0025, ¶0028 and ¶0030 monitoring peer transactions and collecting peer data to determine seeder or leecher designation); and 
providing the determined service corresponding to the user mode (see Geis figs.1 item 129 and fig.2 and ¶0025, ¶0028 and ¶0030 provide torrent service/content upon determination of user profile).

2. For claim 2, Geis teaches the method according to claim 1, wherein the user mode is any one of a first user mode and a second user mode, in which the first user mode is a user mode for one detected user and the second user mode is a user mode for a plurality of detected users (see Geis figs.1 item 129, fig.2 and ¶0016, ¶0020, ¶0023 TTP determining whether there is a peer to analyze).

3. For claim 3, Geis teaches the method according to claim 2, wherein, based on the user mode being the first user mode, the determining a service comprises determining the service by inputting at least one of information of a single user, information of objects around the single user, and information of a situation around the single user, as input data, to a model trained by using the artificial intelligence neural network model (see Geis figs.1 item 129, fig.2 and ¶0023-0024 determining profile of peer and designating the peer based on activity).

4. For claim 4, Geis teaches the method according to claim 2, further comprising: based on the user mode being the first user mode, predicting next behavior of the detected user based on at least one of information of a single user, information of objects around the single user, and information of a situation around the single user, wherein the determining a service comprises determining the service based on the predicted next behavior of the user (see Geis figs.1 item 129, fig.2 and ¶0021-0024 torrent servers predicting peer(s) behavior based on neural network analysis)

6. For claim 6, Geis teaches the method according to claim 1, wherein the providing a service further comprises: determining a reaction of the at least one user to the service; and based on the reaction of the at least one user being positive, providing the service to the user (see Geis ¶0032, ¶0035, ¶0037 influencer can be positive or negative towards a service/content thus the number of seeders and leechers will vary in a swarm based on peer profile analysis), and 
based on the reaction of the at least one user being negative, determining another service to be provided to the detected at least one user by applying the information of the detected at least one user, the determined user mode, and information of the determined service to a data recognition model as input data (see Geis ¶0032, ¶0035, ¶0037 influencer can be positive or negative towards a service/content thus the number of seeders and leechers will vary in a swarm based on analysis of a peer in a swarm).

7. For claim 7, Geis teaches the method according to claim 1, further comprising:
updating a trained model with information regarding a service provided to the user as learning data (see Geis ¶0037 neural network trained on historical data).

8. With respect to independent claim 8, see the rejection of claim 1.
9. For claim 9, see the rejection of claim 2.
10. For claim 10, see the rejection of claim 3.
11. For claim 11, see the rejection of claim 4.
13. For claim 13, see the rejection of claim 6.
14. For claim 14, see the rejection of claim 7.
15. With respect to independent claim 15, please see the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geis (US Pub 20150326454), and further in view of Westphal et al. (US Pub 20190087887).
5. For claim 5, Geis teaches all the limitations of claim 2.  Geis is silent to explicitly teach wherein, based on the user mode being the second user mode, the determining a service further comprises: determining a level of closeness between the plurality of users; and determining the service based on the level of closeness.
	Westphal teaches a system where a user is presented with a graphical user interface or display tailored to the community that user belongs to and changes based on other users actions within that community (see Westphal Abstract).
	Westphal teaches wherein, based on the user mode being the second user mode, the determining a service further comprises: 
determining a level of closeness between the plurality of users (see Westphal fig.2 and ¶0043-0044 determination of a community of users to which the user belongs such as interactions with content, similar employment with other users, demographic of user (such as age location etc.); and 
determining the service based on the level of closeness (see Westphal fig.2 and ¶0051-0053 determining a plurality of display elements to include in the user interface based on at least the interactions of the display elements by other users of the community)
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify peer activity in a swarm environment taught by Geis with the crowd sourced dynamic interface presentation to users taught by Westphal in order to specifically create a network environment for a user based on their relationships with the other users.

12. For claim 12, see the rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
December 18, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456